U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 2 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-123941 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 30-0868937 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3738 Coach Cove, Sanford, MI 48657 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 30, 2016, there were 47,308,000 shares of common stock, par value $0.0001, issued and outstanding. Explanatory Note HPIL Holding (the “Company”) is filing this Amendment No. 2 on Form 10-Q/A (the “Second Amendment”) to its Quarterly Report on Form 10-Q for the three months ended June 30, 2016, filed with the Securities and Exchange Commission (the “Commission”) on August 31, 2016 (the “Original Filing”), as previously amended by Amendment No. 1 on Form 10-Q/A as filed with the Commission on October 5, 2016 (the “First Amendment”), for the purpose of revising the cover page. The Original Filing and First Amendment indicated that the Company is a voluntary filer and has never been required to file reports under Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). This was based on the Company’s lack of confirmation that a registration statement filed by the Company under prior management had become effective. Current management was unable to confirm with the Company’s prior management that it had received an effective statement from the Commission with respect to the registration statement. Additionally, no electronic notice of effectiveness was ever made available on the Commission’s EDGAR system, so confirmation was not readily ascertainable by review of the Company’s filings on EDGAR. Since the Original Filing and First Amendment, the Company has discussed the status of the subject registration statement with the Commission. In those discussions, the Commission telephonically confirmed that the subject registration statement was declared effective. Therefore, the Company wishes to clarify that it is required to file reports under Section 13(a) or 15(d) of the Exchange Act and is not operating as a voluntary filer and withdraws any statement to the contrary. Based on our misunderstanding, the Company filed several periodic reports with OTC Markets, Inc. (“OTC”) in compliance with the OTC Pink Current Information Tier Basic Disclosure Guidelines, instead of filing those periodic reports with the Commission. Since that time, we have filed with the Commission all required reports and, as of the date of this Second Amendment, are current with our reporting obligations under Section 13(a) or 15(d) of the Exchange Act. Except as stated in this Explanatory Note, no other information contained in any Item of the Original Filing or First Amendment is being amended, updated or otherwise revised.
